TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00108-CV


Scarla Avery and Steven D. Avery, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 227,670-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R

		F. Edward Brown is appellants' retained attorney in this appeal from the order
terminating Steven D. Avery's parental rights to K.M. (1)  Brown has filed a motion to withdraw as
counsel for appellants.  He asserts that appellants have failed to pay for the appellate records and
the balance of attorney's fees owed him despite his warning that he would withdraw if appellants
failed to pay those costs and fees.  In his motion, Brown lists the pending appellate deadlines, which
include preparation of the clerk's records and reporter's records.  See Tex. R. App. P. 6.5(a).  He
provides appellants' last known address, states that he sent a copy of his motion to withdraw by
certified and first class mail to that address, and states that he informed appellants in writing of their
right to object to his withdrawal.  See Tex. R. App. P. 6.5(a).  More than ten weeks have passed and
appellants have not filed any objection or other response in this Court.  The clerk's and reporter's
records have not been filed and are overdue.  According to the clerk and the reporter, no payment
or arrangement to pay for the records has been made.
		Brown's motion to withdraw as counsel is granted.  By July 6, 2009, appellants
Scarla Avery and Steven D. Avery must inform this Court whether they have hired counsel or will
proceed without representation.  By July 20, 2009, appellants must pay or make arrangements
to pay for the clerk's record with Shelia F. Norman, District Clerk, Bell County, Texas. (2)  Also by
July 20, 2009, appellants must request and pay, or make arrangements to pay, for the reporter's
record with Lynette Thorpe, court reporter for the CenTex Child Protection Court. (3)
		Failure by appellants to inform this court of whether they have hired counsel or will
proceed without representation may result in dismissal of this appeal for failure to comply with a
court order.  See Tex. R. App. P. 42.3(c).  If the clerk's record is not filed due to appellants' failure
to pay or make arrangements to pay for the clerk's record, this appeal may be dismissed for want of
prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).  If no reporter's record is filed because appellants
fail to request one or pay or make arrangements to pay for it, this appeal may be submitted on the
clerk's record.  See Tex. R. App. P. 37.3(c).


		Ordered June 26, 2009.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
1.   Appellant Scarla Avery is Steven D. Avery's mother and the grandmother of K.M.
2.   The district clerk's address is 1201 Huey Road, Belton, Texas.  Her mailing address is
P.O. Box 909, Belton, Texas 76512.  Her telephone number is (254) 933-5197 or 1-800-460-2355,
ext. 5197.  Her fax number is (254) 933-5199.  Her email address is Shelia.Norman@co.bell.tx.us.
3.   Court reporter Lynette Thorpe's address is 104 South Main, 4th Floor, Belton, Texas
76513.  Her telephone number is (254) 933-5386.  Her fax number is (254) 933-5926.  Her email
address is lynette.thorpe@courts.state.tx.us.